Citation Nr: 1018970	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1986 for the grant of service connection for 
schizophrenia, to include whether the assignment of the 
effective date was clear and unmistakable error (CUE). 

2.  Entitlement to an effective date earlier than March 4, 
2005 for the award of special monthly compensation based on 
the need for aid and attendance of another person. 

3.  Whether benefits were properly paid for a dependent 
spouse during the period from September 29, 1986 to October 
28, 1997.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VA RO in San 
Diego, California.  By a rating action in September 2005, the 
RO granted special monthly compensation based on aid and 
attendance, effective March 7, 2005.  The Veteran appealed 
the effective date assigned for his SMC.  A decision review 
officer's (DRO) decision, dated in September 2006 corrected 
the effective date to March 4, 2005.  By a rating action in 
November 2006, the RO determined that clear and unmistakable 
error was not shown in an April 1999 rating decision; 
therefore, an effective date prior to September 29, 1986 for 
the grant of service connection for schizophrenia was denied.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in August 2008.  A transcript of that hearing 
has been associated with the claims folder.  

By letter dated in October 2008, the Veteran was informed 
that additional benefits for his ex-spouse had been fully 
paid, and no retroactive dependency allowance was due.  He 
perfected an appeal of that decision.  

On September 23, 2009, the Veteran appeared and testified at 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of that hearing is also of record.  




FINDINGS OF FACT

1.  The Veteran was discharged from active service in January 
1976; he did not file a claim for VA compensation for a 
psychiatric disability within 1 year from separation.  

2.  In June 1986, the Veteran filed a claim for service 
connection for a back disorder, intestinal problems, and 
headaches.  

3.  The Veteran first filed a claim for entitlement to 
service connection for a psychiatric disorder on September 
29, 1986.  There is no earlier pending unadjudicated claim 
requesting entitlement to such a benefit.  

4.  By an April 1999 rating decision, service connection was 
granted for schizophrenia, effective September 29, 1986; this 
decision was based on the record and the law that existed at 
the time and did not involve undebatable error which, had it 
not been made, would have manifestly changed the outcome of 
the decision.  

5.  The Veteran did not appeal the April 1999 rating decision 
as to the September 29, 1986 effective date assigned for the 
grant of service connection for schizophrenia.  

6.  The Veteran has not raised a valid allegation of CUE with 
regard to the rating decision of April 8, 1999, which did not 
assign an effective date prior to September 29, 1986 for the 
grant of service connection for schizophrenia.  

7.  The RO received the Veteran's claim for special monthly 
compensation based on the need for aid and attendance on 
March 11, 2005.  

8.  By a September 2005 rating decision, the RO granted SMC 
benefits based on aid and attendance under the provisions of 
38 U.S.C.A. § 1114(l), effective from March 7, 2005; 
subsequently changed to March 4, 2005.  

9.  The Veteran married his former wife G. P. in September 
1970, and his divorce from G. P. was effective October 28, 
1997.  

10.  In July 2004, the Veteran was awarded additional 
benefits for his dependent spouse, effective from October 1, 
1986 through November 1, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the April 1999 
rating decision that granted service connection for 
schizophrenia and assigned an effective date of September 29, 
1986, on the basis of CUE, have not been met.  38 C.F.R. 
§ 3.105 (2009).  

2.  The April 1999 rating decision which granted service 
connection for schizophrenia and assigned an effective date 
of September 29, 1986 for service connection is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).  

3.  The legal criteria for an effective date earlier than 
September 29, 1986, for the award of service connection for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  

4.  The criteria for an effective date prior to March 4, 
2005, for the grant of special monthly compensation based on 
aid and attendance have not been met.  38 U.S.C.A. 
§§ 5101(a), 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400, 3.401 (2009).  

5.  Additional dependency allowance for the Veteran's ex-
spouse, G. P., is not warranted.  38 U.S.C.A. §§ 101(4), 
1115(2), 5110(f) (West 2002); 38 C.F.R. §§ 3.57, 3.158, 
3.204, 3.400, 3.401 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, the VCAA letters sent to the Veteran in April 2005, 
August 2006, and September 2006 complied with statutory 
notice requirements.  Also, the Board observes that, 
following receipt of his notice of disagreement, VA issued 
the appellant a SOC on the matter of the assigned effective 
date and this included the provisions of 38 C.F.R. § 3.400, 
which addresses the assignment of effective dates.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

VA has also satisfied its duty to assist the Veteran under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA afforded the 
Veteran an opportunity to appear for a hearing.  The Veteran 
also testified before this VLJ in September 2009.  A copy of 
the transcript is associated with the claims file.  

It is worth mentioning that VA's duties to notify and assist 
claimants under the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to claims alleging CUE - irrespective of 
whether the RO or Board made the decision being challenged.  
Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Therefore, the Board 
will not further discuss the provisions of the VCAA.  

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Factual background

The record indicates that the Veteran served on active duty 
from April 10, 1970 to January 26, 1976.  

The Veteran's original claim for compensation (VA Form 21-
526) was received in June 1986.  On that Form, the Veteran 
requested compensation for a back condition, intestinal 
problems, and headaches.  The Veteran also checked a box 
indicating the only benefit for which he had previously filed 
a claim with the Veterans Administration was educational 
benefits.  The Veteran did not provide any information 
regarding whether or not he was married; he did not indicate 
that he was married.  

In a statement in support of claim (VA Form 21-4138), 
received at the RO on September 29, 1986, the Veteran 
indicated that he wanted to add another condition to his 
compensation claim.  The Veteran noted that he was receiving 
treatment for a psychiatric condition at the VA mental health 
clinic.  Private treatment reports from the San Joaquin 
Health Center dated in August and September 1986 show that 
the Veteran received treatment for depression and stress.  

By a rating action dated October 7, 1986, the RO denied the 
claims for service connection for a back disability, 
headaches, and intestinal condition.  

An April 1987 rating decision denied the claim for service 
connection for a nervous disorder.  In July 1989, the Veteran 
sought to reopen his claim.  In August 1989 and July 1990 the 
RO denied the Veteran's attempts to reopen a claim of 
entitlement to service connection for a nervous disorder.  

Received in March 1992 was another Veteran's Application for 
Compensation (VA Form 21-526), wherein the Veteran indicated 
that he was seeking compensation for a nervous breakdown and 
mental problems.  He also checked the box indicating that he 
had never been married.  VA treatment records dated from 
October 1991 through December 2003 show that the Veteran 
received treatment for alcohol dependency and depression; the 
Veteran was diagnosed with paranoid schizophrenia.  

In a medical statement dated in July 1996, Dr. C. M. 
indicated that she saw the Veteran at the VA psychiatric 
emergency clinic; she noted that he is disabled through 
January 1997 secondary to chronic paranoid schizophrenia.  In 
a statement dated in September 1996, another physician from 
the VA indicated that the Veteran was being followed at the 
mental health clinic for the diagnosis of chronic 
schizophrenia, and that he would be permanently and totally 
disabled as a result of that disorder.  

Of record are VA Forms 21-0516-1, dated in October 1996, 
wherein the Veteran reported his marital status as "Not 
Married."  

In a statement in support of claim (VA Form 21-4138), dated 
in February 1997, the Veteran again sought to reopen his 
claim of service connection for schizophrenia.  His claim was 
denied by a rating action in August 1997.  Submitted in 
support of his claim was a statement from Dr. W. G., dated in 
September 1997, indicating that the Veteran was placed on 
Mellaril while in the military.  He explained that Mellaril 
is a phenothiazine, a major tranquilizer normally prescribed 
for severe anxiety or psychosis.  In another statement, dated 
in September 1998, Dr. W.G. indicated that the Veteran was 
under his psychiatric care and received medications for 
anxiety, depression, inability to focus, recurring 
nightmares, auditory hallucinations, and panic attacks, which 
he feels are symptoms of PTSD that is related to combat 
experiences.  A similar statement was submitted in October 
1998 and January 1999.  

Following a VA mental status examination in March 1999, the 
Veteran was diagnosed with schizophrenia, chronic paranoid 
type since 1975; he was assigned a global assessment of 
functioning (GAF) score of 35.  The examiner stated that it 
was his opinion that it was more likely than not that the 
onset of his psychotic symptoms began on or about December 
1975.  

By a rating action in April 1999, the RO determined that a 
clear and unmistakable had been made in the April 1987 rating 
decision which denied service connection for a nervous 
disorder; therefore, a revision was in order.  Service 
connection was granted for schizophrenia, chronic, paranoid 
type, with an evaluation of 100 percent, effective September 
29, 1986.  However, the RO denied the claim for special 
monthly compensation.  

By letter dated April 16, 1999, the Veteran was informed of 
his award.  The Veteran was informed that he was being paid 
as a single Veteran with no dependents.  However, he was told 
that he was eligible to receive additional allowance for 
dependents and, to receive this additional allowance, he was 
provided with VA Form 21-686c, which he was instructed to 
complete and return.  

Received in June 1999 was VA Form 21-686c, wherein the 
Veteran indicated that he married G. P. in September 1971; 
the marriage ended in divorce in May 1998.  He also reported 
two dependent children.  The record indicates that in August 
1999, the dependents were added to the award and a 
retroactive payment was issued to the Veteran.  In October 
1999, the Veteran was provided an audit, which reflected a 
breakdown of his dependency award from October 1, 1986 
through August 28, 1990 for two dependents and from August 
29, 1990 through April 20, 1992 for one dependent.  

Received in February 2004 was VA form 21-686c, wherein the 
Veteran indicated that he married G. P. in September 1970; 
the marriage ended in divorce in October 1997.  He requested 
back pay for his spouse and children from 1986.  Attached to 
this form was a court judgment, dated June 20, 1997, showing 
that a judgment was entered which dissolved the Veteran's 
marriage to G. P. effective October 28, 1997.  

By letter dated July 26, 2004, the Veteran was informed that 
he was awarded dependent allowance, adding his spouse to his 
award, effective October 1, 1986; she was subsequently 
removed from his award, effective November 1, 1997.  

Received on March 21, 2005 was a statement from the Veteran's 
representative indicating that he was requesting entitlement 
to special monthly compensation for aid and attendance.  
Submitted in support of the claim was a medical statement 
from Dr. W.G., received March 4, 2005, indicating that the 
Veteran was unable to leave his home without assistance.  

Subsequently received in July 2005, was another statement 
from Dr. W. G, dated in July 2005, indicating that the 
Veteran was service connected for schizophrenia and he has 
needed and continues to need protection from his environment.  
Dr. W. G. stated that the Veteran had a 24-hour a day 
caregiver who assisted him with daily living tasks and 
protected him from his environment.  Dr. W. G. noted that the 
Veteran had had this caregiver since August 1999, for which 
the Veteran paid out of pocket.  He recommended that the 
Veteran be approved for aid and attendance benefits.  

By a rating action in September 2005, the RO granted special 
monthly compensation based on the need for regular aid and 
attendance, effective March 7, 2005.  In a statement in 
support of claim, dated in October 2005, the Veteran 
requested retroactive payments for aid and attendance, 
effective August 1999 through March 2005.  The Veteran 
indicated that he had paid for his own attendant and believed 
that an earlier effective date was warranted.  

At his personal hearing in August 2008, the Veteran indicated 
that he had an index master record on file, dated in February 
1976, which indicates that he had a claim pending.  The 
Veteran maintained that when he went to the VA office in 
Baltimore in 1976, he was told that the service office would 
apply for both educational and disability benefits.  The 
Veteran testified that, while the record does not reflect it, 
he also filed claims in 1977 and 1979.  The Veteran indicated 
that his caregiver sent a letter to the VA attesting to the 
date that she began caring for him.  The Veteran noted that 
treatment reports from his primary care doctor at the VA, 
dated back to 1999, specifically indicates that he would need 
a caregiver.  

At his personal hearing in September 2009, the Veteran 
maintained that he should have received a medical discharge 
in 1976; he stated that he was having mental problems in 
service and had been placed on psychotropic drugs.  The 
Veteran indicated that he was still having mental problems 
when he was discharged in January 1976.  The Veteran 
testified that he went to the VA hospital in Baltimore, 
Maryland upon his discharge from service, but he was told 
that he could not receive treatment if he was not service 
connected for his mental problems.  He was instructed to go 
to the VA to apply for benefits.  The Veteran indicated that 
he went to VA and spoke to a counselor who told him that he 
would put in for both compensation and educational benefits; 
however, he never received compensation benefits until 1999.  
The Veteran related that the RO kept denying his claim for 
service connection for mental problems.  The Veteran 
maintained that he is entitled to an earlier effective date 
for the grant of special monthly compensation as he was 
advised to get assistance by his doctor since 1999.  The 
Veteran reported that he has been in need of the aid and 
assistance of another person since 1986.  The Veteran further 
testified that he filed for additional benefits for a 
dependent spouse in 1999; he was granted clothing allowance 
and not dependent allowance.  

III.  Earlier Effective Date--Schizophrenia

The Veteran contends that an effective date earlier than 
September 29, 1986 should be assigned for the grant of 
service connection for schizophrenia.  He contends that the 
RO committed CUE when it failed to consider the earlier 
evidence of his pending, unadjudicated claim for 
schizophrenia in 1976.  

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides that the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date for a grant of service connection based on 
an original claim is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b) (1) (West 2002); 38 C.F.R. § 3.400(b) (2) 
(2009).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).  

An RO decision that has become final may not be reversed or 
amended in the absence of CUE.  38 U.S.C.A. § 5108, 5109A, 
7105(c); 38 C.F.R. § 3.105(a).  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decisions that constitute a reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  38 
C.F.R. § 3.105(a) (2009).  

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).  

CUE is a very specific and rare kind of error. It is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  

As noted above, the Veteran filed an informal claim for 
service connection for schizophrenia on September 29, 1986, 
the date the claim was received by the RO.  The RO denied the 
claim on several occasions; however, following the receipt of 
several medical statements from Dr. W. G., and the report of 
a March 1999 VA examination, the RO reviewed that record and 
granted service connection for schizophrenia by an April 1999 
rating decision, with a rating of 100 percent effective 
September 29, 1986.  

The Veteran did not appeal the September 29, 1986 effective 
date assigned by the April 1999 decision.  He has presented a 
claim of CUE as a basis of his current claim for an earlier 
effective date for schizophrenia, and the RO addressed a CUE 
claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(Allegations of CUE must be raised with sufficient 
particularity); see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006), (finding that only a request for revision based on 
CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  

A review of the claims file shows that there was no informal 
or formal claim for service connection for schizophrenia or 
any other psychiatric disorder following the Veteran's 
separation from service prior to the September 29, 1986 claim 
for service connection for a nervous disorder.  The Veteran 
did not appeal the assignment of the effective date and the 
decision became final.  The decision was consistent with the 
evidence of record and the laws and regulations at that time, 
which allowed for the award of service connection no sooner 
than the date of claim if the claim was made more than a year 
following separation from service.  The Veteran claims that 
he filed earlier claims, but no such evidence has been 
presented to corroborate his assertion.  With respect to CUE, 
the salient point to be made is that there was no earlier 
claim shown in the record then available or since.  Because 
the Veteran's CUE claim is one of disagreement with what the 
evidence showed, without proof of an earlier claim, his claim 
is not a valid one.

The Veteran contends that he had mental problems in service, 
which continued at the time of discharge from service; as a 
result, he believes that he should have received a medical 
discharge.  As such, he also argues that the effective date 
of service connection for schizophrenia should be January 
1976, the date of his discharge from service.  Under 
governing law and regulation, for a claim filed at the time 
of separation or within one year from the date of separation, 
the effective date is the day following separation from 
active service.  The record reflects that the Veteran's last 
day of active service was January 23, 1976.  Thus, the 
earliest possible date in this case would be January 24, 
1976, the day following separation from service.  The 
Veteran's initial claim was received in 1976; this was a 
claim for educational benefits.  Evidence of record also 
shows that the Veteran filed a claim for compensation on June 
24, 1986; this formal claim was for service connection for a 
back disorder, intestinal problems and headaches.  The 
evidence does not show nor does the Veteran contend that his 
claim filed in June 1986 is a formal or informal claim for a 
psychiatric disorder.  

In this case, the Veteran's original claim of service 
connection for a nervous disorder was received on September 
29, 1986.  There is no prior informal or formal claim of 
compensation.  Prior to that time, there are records of 
psychiatric treatment, dated back to September 1980.  
However, it was not until 1997 that the record contains a 
medical statement from Dr. W. G. suggesting that the 
Veteran's current psychiatric disorder was related to his 
period of service.  And, when the Veteran was examined by VA 
in March 1999, it was concluded that it is more likely than 
not that the onset of his psychotic symptoms began on or 
about December 1975.  

Other than the Veteran's treatment dated before September 29, 
1986, there is nothing to reflect a claim or an informal 
claim prior to September 29, 1986.  The treatment record 
cannot serve as a formal or informal claim.  When he filed a 
claim for compensation in June 1986, the Veteran specifically 
limited his claim for service connection for a back disorder, 
intestinal problems and headaches; he did not mention any 
mental problems.  On that form, he specifically indicated 
that he had only previously filed a claim for VA educational 
benefits.  

The law stated that the effective date of an award based on 
an original claim for service connection "shall not be" prior 
to the date of receipt of claim.  The regulation is clear.  
It states that if the claim is not received within one year 
following separation from service, then the effective date is 
the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 and 3.400(b) (2) (ii).  In this 
case, the date of the receipt of his claim was used as the 
effective date by the RO.  Given the lack of a valid claim of 
CUE, the claim of CUE is dismissed without prejudice to re-
filing.  

As for whether the effective date should otherwise be 
adjusted, the Veteran's assertions amount to a claim to 
reopen a previous final decision on the effective date-the 
1999 decision.  This is not a cognizable claim.  Rudd v. 
Nicholson, 20 Vet. App. 297 (2006).  

IV.  Earlier Effective Date-Special Monthly Compensation

In the September 2005 rating decision awarding the veteran 
special monthly compensation (SMC), the RO assigned an 
effective date of March 7, 2005.  Subsequently, the RO 
changed the effective date to March 4, 2005.  The Veteran 
contends that an earlier date is warranted for this award.  
For the reasons set forth below, the Board concludes that an 
earlier date is not warranted.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b) (2); see also 38 C.F.R. 
§ 3.400(o); cf. 38 C.F.R. § 3.157.  

SMC under the provisions of 38 U.S.C.A. § 1114(l) is payable 
if a veteran, as the result of service-connected disability, 
requires the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b) (West 2002).  

A determination of the proper effective date for the grant of 
SMC turns on a determination as to when the Veteran's SMC 
claim was received, and a determination as to when it became 
factually ascertainable that an award for SMC was warranted.  

In this matter, the record does not support the assignment of 
an effective date earlier than March 4, 2005 because the 
Veteran's claim--which led to the RO's award for SMC--was 
received by VA on March 7, 2005, and entitlement was not 
shown earlier than the date assigned by the RO.  

When entitlement to SMC was established in September 2005, 
the RO noted that a letter from the Veteran's doctor, dated 
in July 2005, showed that he was in need of a full-time 
caregiver based on the need for protection from the 
environment and assistance with daily living tasks, such as 
getting dressed.  Evidence of such a need was not shown 
earlier.  

Review of the record reveals the first time the Veteran is 
shown to have expressed or requested a determination as to 
entitlement to SMC was when he submitted a medical statement 
for consideration of aid and attendance, received at the RO 
on March 4, 2005.  The Board has reviewed the evidentiary 
record, including all communications received from the 
Veteran, and finds there is no formal or informal 
communication received from him at an earlier date.  
Additionally, there is no medical report, including VA record 
of treatment or evaluation, dated earlier than March 4, 2005, 
that might constitute an earlier informal claim.  38 C.F.R. § 
3.157 (2009).  

Based upon a review of the evidence on file, the Board finds 
that the effective date of March 4, 2005, is the earliest 
effective date assignable for special monthly compensation 
under 38 U.S.C.A. § 1114(l).  VA received a claim for special 
monthly compensation after that date and entitlement was not 
shown any sooner.  



V.  Whether benefits were properly paid for a dependent 
spouse.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  

Under current law, a veteran having a 30 percent or more 
service-connected disability rating may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b) (2).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  38 C.F.R. § 3.401(b).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31.  

Initially, the Board notes first that the effective date for 
the award of additional compensation cannot be the date of 
the Veteran's marriage in 1971 or the date dependency arose, 
which also would have been the date of his marriage, because 
he did not have a disability rating in effect at that time in 
excess of 30 percent, and therefore, he was not entitled to 
additional compensation for dependents at that time.  38 
C.F.R. §§ 3.4(b) (2), 3.401(b) (1) (i), (b) (2).  

By a rating action dated April 8, 1999, the RO granted a 100 
percent service-connected evaluation for schizophrenia, 
effective September 29, 1986.  Therefore, the Veteran became 
entitled to additional compensation for dependents on 
September 29, 1986.  38 C.F.R. § 3.4(b) (2).  The Veteran 
submitted VA form 21-686c, declaring G. P. as his spouse; 
however, he requested additional retroactive payment for his 
children.  Subsequently, in February 2004, the Veteran 
submitted another VA Form 686c, declaring G. P. as his spouse 
during the period from September 27, 1970 to October 28, 
1997, when his divorce from G.P. became final.  Accordingly, 
the Veteran's ex-spouse was added to his award and he was 
paid additional dependent benefit for the period from October 
1, 1986 to November 1, 1997.  

Thus, the evidence is against any retroactive award of 
additional compensation benefits based on a dependent spouse 
during the period from October 1, 1986 to November 1, 1997.  
Accordingly, the Veteran's appeal must be denied on the basis 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An appeal for revision or reversal of an April 1999 rating 
decision that granted service connection for schizophrenia, 
and assigned an effective date of September 29, 1986, is 
dismissed without prejudice to re-filing.  

A claim of entitlement to an effective date prior to 
September 29, 1986 for the award of service connection for 
schizophrenia, is denied.  

An effective date prior to March 4, 2005, for the award of 
special monthly compensation on the basis of the need for 
regular aid and attendance of another person is denied.  

Entitlement to additional compensation for the Veteran's 
dependent spouse, during the period from October 1, 1986 to 
November 1, 1997, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


